Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	This action is in response to papers filed December 8, 2020. Applicant’s reply to the restriction/election requirement of October 21, 2020 has been entered. Claim 10 has been amended; claims 1-9, 11-13, and 16 have been canceled. Claims 10, 14, 15, 17, and 18 are now pending in the application. 
Priority
Applicant’s claim for the benefit as a continuation of prior-filed U.S. Patent Application No. 15/492,680, filed April 20, 2017, which claims the benefit of prior-filed U.S. Patent Application No. 14/695,470, filed April 24, 2015, which claims the benefit as a continuation of prior-filed U.S. Patent Application No. 12/819,760, filed June 21, 2010, which claims the benefit of prior-filed U.S. Provisional Patent Application No. 61/219,149, filed June 22, 2009 under 35 U.S.C. 119(e), is acknowledged.
Election/Restrictions
In response to the Restriction letter mailed October 21, 2020, Applicant contends that “the third claim set filed on October 2, 2019 was erroneously filed”, and that “the amended claims filed in the Preliminary Amendment dated July 25, 2019”, before the filing of the claims on October 2, 2019, were in fact the pending claim set at the time of the restriction requirement, as evidenced by the Fee Worksheet filed October 4, 2019 “where only 5 total claims were listed as pending”, and that the claims filed July 25, 2019 “do not meet the standards for the issuance of a Restriction Requirement”. 

Nevertheless, Applicant submits that the subsequent claim set filed October 2, 2019 was an unintentional mistake, and claim 16 from the claim set filed on July 25, 2019 has been canceled in the currently amended claim set filed December 8, 2020 in response to the restriction letter. Therefore, as a courtesy, and in the interest of furthering compact prosecution, the amended claim set filed December 8, 2020 is accepted as the currently pending claim set and the restriction requirement, based on the mistaken claim set filed October 2, 2019, is hereby withdrawn. 
However, Applicant is advised that if claim amendments filed in the future during the course of prosecution of this application are of the nature that a restriction requirement would be made apropos, then one will be issued at that time. 
Specification (Abstract)
The abstract of the disclosure is objected to for the following reasons:
1. The abstract should be about 50-150 words in length and should summarize the key technical aspects of the invention which are purportedly new to the art. In particular, if the invention pertains to a method, the abstract should summarize the key requisite steps.
2. The abstract should not refer to purported merits or speculative applications of 
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 14, 15, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 is directed to a method comprising administering to a human a pharmaceutical composition “having” a core and a compression mix. One of ordinary skill in the art, however, cannot definitively ascertain whether the transitional phrase “having” necessarily corresponds to e.g. “comprising” or “consisting of”, and therefore, one of ordinary skill in the art cannot definitively ascertain the metes and bounds of the claimed subject matter. 
Claim 18 stipulates in a wherein clause that the Tmax of ibuprofen obtained by “the human ingesting exactly two such cores” is about 40 minutes or less, which renders the claim indefinite. One of ordinary skill in the art cannot definitively ascertain whether claim 18 necessarily limits the administered dose to precisely only two cores, or whether claim 18 is merely describing a general kinetic property of the composition with 
Claims 14, 15, 17, and 18 are (also) indefinite for depending from an indefinite claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10, 14, 15, 17, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Denton et al. (U.S. Patent No. 5,104,648), in view of Schleier et al. (Int J Clin Pharmacol Ther. 2007; 45(2): abstract) and Gruber et al. (U.S. Patent Application Pub. No. 2008/0020042).
Applicant Claims
Applicant’s elected subject matter is directed to a method of treating pain in a human comprising administering to the human a composition, e.g. tablet, comprising a core comprising a granulate comprising sodium ibuprofen dihydrate, mannitol, and silicon dioxide; and a compression mix comprising mannitol, microcrystalline cellulose, and silicon dioxide; wherein the composition can be film-coated, wherein the core is free of inorganic salts and polyvinylpyrrolidone; the sodium content is less than 23 mg per dosage unit and less than 140 mg per 1200 mg of free ibuprofen; and the composition can be film-coated, has a hardness greater than 80 N and a friability of no greater than 0.55%.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
et al. disclose a tablet core comprising a granulate comprising 200 mg ibuprofen and a binder, e.g. a sugar; and a “compression mix” of additional excipients comprising mannitol, microcrystalline cellulose, and silicon dioxide; wherein the core can be free of inorganic salts, the total weight of excipients is e.g. about 29% (i.e. 10-50 wt%), and the tablet has a hardness of 10.2 Kp, i.e. about 100 N (i.e. greater than 80 N), a friability of 0.22% (i.e. no greater than 0.55%), a disintegration time of 6 minutes, and 100% dissolution within 30 minutes (abstract; Col. 1, lines 11-15, 53-57, 64-68; Col. 2, lines 9-12, 38-43, 67-68; Col. 3, lines 1, 7-10, 14-18; Col. 4, lines 16-19, 25-30, 35-36; Tables 1 and 2).
Schleier et al. disclose a method of treating pain in a human subject in need thereof comprising administering a composition containing 256 mg sodium ibuprofen dihydrate, wherein the sodium ibuprofen dihydrate exhibits improved absorption and provides faster and more efficacious pain relief compared to conventional ibuprofen acid, and is well tolerated. A composition containing 256 mg sodium ibuprofen dihydrate contains about 200 mg ibuprofen (abstract). 
Gruber et al. disclose a tablet core for treating pain comprising sodium ibuprofen hydrate; wherein the tablet core can be film-coated, and wherein the tablet core can be compressed to achieve sufficient hardness of e.g. greater than 80N and a rapid increase in blood levels and an accelerated onset of analgesic effect without the need for including any polyvinylpyrrolidone in the core, but rather equivalent fillers that improve compressibility such as e.g. mannitol can be employed as the auxiliary excipient in the core with great success (abstract; paragraphs 0017, 0030, 0034, 0036, 0039, 0041, 0044; Table 1; Figure 1). 
Ascertainment of the Difference Between the Prior Art and the Claims (MPEP §2141.02)
Denton et al. do not explicitly disclose that the ibuprofen is sodium ibuprofen dihydrate, that the core is free of polyvinylpyrrolidone, that the composition can be film-coated, contains less than 23 mg of sodium, and that the sodium content is below 140 mg per 1200 mg of free ibuprofen. These deficiencies are cured by the teachings of Schleier et al. and Gruber et al. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time of the present invention to combine the respective teachings of Denton et al., Schleier et al., and Gruber et al., outlined supra, to devise Applicant's presently claimed method.
Denton et al. disclose a tablet core comprising 200 mg ibuprofen HCl in a granulate with e.g. mannitol as a binder and polyvinylpyrrolidone as a binder aid; wherein the core can be free of inorganic salts, and exhibits rapid disintegration and dissolution properties. It is understood that the Denton et al. tablet is for providing ibuprofen to a human in need thereof, and since Denton et al. disclose that silicon dioxide can be added to impart better mold release properties to a mix (i.e. act as a lubricant or glidant) (Col. 4 ,lines 29-30; Table 1), one of ordinary skill in the art would be motivated to include silicon dioxide (i.e. a glidant) in the granulate, with the reasonable expectation that the resulting granulate can be successfully processed without sticking to the process machinery. Moreover, since Schleier et al. disclose that a et al. tablet, with the reasonable expectation that the resulting tablet when administered to a human in need thereof will successfully provide rapid disintegration and dissolution, improved ibuprofen absorption, and faster and more efficacious pain relief.
Denton et al. disclose that ibuprofen HCl and a binder, e.g. mannitol, do not form satisfactory tablet cores by direct compression, and require the further inclusion of polyvinylpyrrolidone for this purpose. However, Denton et al. further disclose that “eutectic formation during storage at elevated temperatures can be a problem with ibuprofen-PVP formulations”, since Denton et al. is being modified in view of Schleier et al. to employ sodium ibuprofen instead of ibuprofen HCl, and since Gruber et al. disclose that sodium ibuprofen and a binder, e.g. mannitol, can be compressed to form satisfactory tablet cores with sufficient hardness of e.g. greater than 80 N, and a rapid increase in blood levels and an accelerated onset of analgesic effect, without the inclusion of polyvinylpyrrolidone, one of ordinary skill in the art would thus be motivated to simply exclude the polyvinylpyrrolidone from the tablet core, with the reasonable expectation that the resulting tablet core containing sodium ibuprofen and mannitol can be compressed to achieve sufficient hardness of e.g. greater than 80N and a rapid 
One of ordinary skill in the art would readily know that the molecular weight of sodium ibuprofen dihydrate is 264 g/mol, and is the sum of the molecular weights of sodium, free ibuprofen and dihydrate (i.e. 23 + 205 + 36). Thus, 256 mg of sodium ibuprofen dihydrate is less than a mole, and thus the sodium present is less than a mole. In other words, the sodium content is less than 23 grams. Moreover, the sodium content of the sodium ibuprofen dihydrate is equivalent to 23 mg sodium per 205 mg free ibuprofen, or in other words about 135 mg sodium per 1200 mg free ibuprofen. Thus, one of ordinary skill in the art would recognize that the limitation in claim 20 that "the sodium content of the composition is less than 140 mg per 1200 mg free ibuprofen" is just a fancy way of saying that the sodium ibuprofen dihydrate is essentially the only element in the composition that contains sodium. 
 Moreover, since the instantly claimed method is obvious from the cited prior art, the functional outcome of such a method is also obvious. Thus, it follows that the tablet cores containing sodium ibuprofen dihydrate that one of ordinary skill in the art would thus arrive at by following the prior art as described, if actually tested, will necessarily exhibit the same functional property; i.e. a Tmax of 40 minutes or less. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed 
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/DAVID BROWE/Primary Examiner, Art Unit 1617